Citation Nr: 1146037	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  10-32 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to helpless child benefits on the basis of permanent incapacity for self-support before attaining the age of 18.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active duty service from September 1974 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In his 2010 substantive appeal, the Veteran requested a hearing before the Board in Washington, D.C., and one was scheduled for April 2011.  However, in March 2011, the Veteran's representative submitted a statement indicating that the Veteran withdrew his request for a Board hearing.  38 C.F.R. § 20.704(e).  Accordingly, the Veteran's appeal will proceed at this time.


FINDING OF FACT

The Veteran's daughter has not been shown to have been permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of eighteen.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits for a helpless child of the Veteran have not been met.  38 U.S.C.A. § 101(4) (A) (West 2002); 38 C.F.R. § 3.356 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 

With respect to the Veteran's claim for helpless child benefits for his daughter, VA has met all statutory and regulatory notice and duty to assist provisions.  See §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  A letter dated in May 2009 satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  While notification of regulations pertinent to the establishment of an effective date and of the disability rating were not provided, the Veteran has not been prejudiced as a result, as the preponderance of the evidence is against his claim. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was notified in the May 2009 letter as to the records necessary to substantiate his claim.  However, he did not provide them.  The Veteran was subsequently asked, in the notice letter of the September 2009 rating decision, to  submit evidence that supported that his daughter, M.J.J., incurred her disability prior to age 18, such that she was incapable of self-support.  In addition, in February 2010, a Decision Review Officer of the RO asked that the Veteran submit evidence from M.J.J.'s treating physician indicating her functional limitations.  The Veteran submitted a statement from his own physician indicating the symptoms and prognosis for persons with Down's syndrome. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, as will be discussed in more detail below, the Veteran asserts that his daughter, M.J.J., became permanently incapable of self-support prior to the age of 18, as she was born with Down's syndrome.  In this case, the RO fully and repeatedly explained the issue on appeal and discussed evidence that would be helpful, specifically medical evidence showing permanent disability for the Veteran's daughter prior to the age of 18.  In fact, the Veteran was repeatedly provided with an opportunity to present medical or lay statements or evidence supporting his claim.  No such additional evidence was provided.  Accordingly, VA complied with the VCAA to the extent possible in a case decided by law and not fact; neither the Veteran nor his representative has asserted otherwise. Sabonis v. Brown, 6 Vet. App. 426 (1994).

Legal Criteria

The term "child" for purposes of Title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4) (A) (ii); 38 C.F.R. §§ 3.57(a) (1), 3.356.

The fact that a child is earning his or her own support is prima facie evidence that he or she is not incapable of self-support, and incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.  38 C.F.R. § 3.356(b)(1).  A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.  38 C.F.R. § 3.356(b)(2).  

Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases, there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  38 C.F.R. § 3.356(b)(3).  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356(b)(4).

The United States Court of Veterans Appeals (Court) has held that in cases such as this, the "focus of analysis must be on the [claimed helpless child's] condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimed helpless child's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimed helpless child was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimed helpless child's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.

Analysis

Upon review of the record, the Board finds that the Veteran's daughter, M.J.J., was not incapable of self-support by reason of mental or physical defect prior to attaining the age of 18 years.  There is no medical documentation of record showing such a mental or physical defect; as noted above, the Veteran asserted that his daughter has Down's syndrome, since birth, but has yet to provide any medical evidence from her treating physician showing such a diagnosis or her functional limitations due to Down's syndrome prior to age 18.  The Board acknowledges that the Veteran has submitted a Certificate of Disability from the Spanish Provincial Delegation, dated November 1997, indicating that she is entitled to 62 percent disability, and a statement from his personal physician, J.A.Q., M.D., providing a description of Down's syndrome based on medical journals and a conclusory statement that the Veteran's daughter has been incapable of self-support since age 18; the Board notes that the document from the provincial delegation does not provide any indication as to what the disabling condition is, or the criteria utilized in determining her percentage of disability.  The Board nonetheless reiterates that the medical documentation does not show such permanent incapacity for self-support prior to age 18 or any medical documentation in the file to support a diagnosis of Down's syndrome for the Veteran's daughter; the Veteran also indicated that his daughter lives with her mother in Spain.  Thus, the evidence does not show that the Veteran's daughter was incapable of self-support prior to age 18.  Such determination requires some medical expertise or evidence and none has been provided in this case.   Therefore, the Veteran is not entitled to helpless child benefits on M.J.J.'s behalf. 

Because evidence satisfying the criteria for helpless child benefits is not of record, there is a preponderance of the evidence against the Veteran's claim for benefits for his daughter.  As such, the benefit-of-the-doubt doctrine does not apply. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to helpless child benefits on the basis of permanent incapacity for self-support before attaining the age of 18 is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


